DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “delivery member” (see instant application specification at least para. [0032]) and “deliver member” (see instant application specification at least para. [0032]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 9-10 recites “and being in fluid communication with the flush chamber” which renders the claim unclear.  More specifically, it is unclear as which of the plurality of preceding structures is in fluid communication with the flush chamber.
Claim 8 in lines 15-16  recites “and being in fluid communication with the flush chamber” which renders the claim unclear.  More specifically, it is unclear as which of the plurality of preceding structures is in fluid communication with the flush chamber.
Claim 6 in line 2-3, claim 11 in line 3, claim 18 in line 3 each recite the limitation " the deliver member ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 in lines 8-9 recites “the passageway in the suture catheter holder”. There is insufficient antecedent basis for this limitation in the claim. The passageway in claim 8 lines 3-4 is recited as being associated with a delivery catheter holder and not necessary the suture catheter holder as well (see claim 8 lines 3-4 “the delivery catheter holder having a passageway therethrough”). 
Claim 13 in lines 8-11 recites “a delivery catheter disposed about both the suture catheter and the guidewire tube; and an outer sheath disposed about the delivery catheter” which renders the claim unclear. More specifically, it is unclear as to what is meant by the term “disposed about” i.e. in the proximity of, nested, coaxially disposed, concentrically disposed or some other arrangement.
Claim 13 in line 20 recites “a suture” which renders the claim unclear. More specifically, it is unclear as to whether claim 13 line 20 “a suture” is the same as, different than or in addition to that recited in claim 13 line 6 and if different in what way the two differ.
Claim 2 recites “a proximal end of the flush chamber is sealed by a gasket assembly” which renders the unclear. More specifically, if “a proximal end of the flush chamber is sealed by a gasket assembly” as in claim 2, then it is unclear as to how or what structure and feature facilitates the flush chamber being in fluid communication with the passageway in the catheter holder as recited in base claim 1 lines 5-6. Examiner suggests adding additional structures disclosed in figure 3, 4 and corresponding description in instant application specification.
Claim 3 recites “the flush block is disposed between the catheter holder and the gasket assembly” which renders the unclear. More specifically, if “the flush block is disposed between the catheter holder and the gasket assembly”  as in claim 3 and “a proximal end of the flush chamber is sealed by a gasket assembly” as in claim 2, then it is unclear as to how or what structure and feature facilitates the flush chamber being in fluid communication with the passageway in the catheter holder as recited in base claim 1 lines 5-6 and corresponding description in instant application specification. Examiner suggests adding additional structures disclosed in figure 3, 4 and corresponding description in instant application specification.
Claim 8 in lines 10-11 recites “a gasket assembly closing a proximal end of the flush block, a guide wire tube and a suture extending through the gasket assembly” which renders the claim unclear. More specifically, if “a gasket assembly closing a proximal end of the flush block”, then it is unclear as to how or what structure and feature facilitates “a guide wire tube and a suture extending through the gasket assembly”. Examiner suggests adding additional structures disclosed in figure 3, 4.
Claim 13 in lines 19-21 recites “a gasket assembly closing off a proximal end of the flush chamber, the guidewire tube and a suture passing through the gasket assembly”. More specifically, if “a gasket assembly closing off a proximal end of the flush chamber”, then it is unclear as to how or what structure and feature facilitates “the guidewire tube and a suture passing through the gasket assembly”. Examiner suggests adding additional structures disclosed in figure 3, 4 and corresponding description in instant application specification.
Dependent claims 2-7, 9-12  and 14-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-7, 9-12  and 14-20 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is  rejected under 35 U.S.C. 102 (a)(2) as being anticipated by McCann; Alex Phillip et al. (Pub. No.:  US 20160045311 A1, hereinafter referred to as “McCann”).
As per independent Claim 1, McCann discloses an interventional device delivery system (First, here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Second, McCann in at least abstract, fig. 5-6, fig. 8-10, fig. 16-17, [0009], [0012], [0124-0125], [0127], [0129-0131], [0134], [0138-0139], [0193-0216], [0245] for example discloses subject-matter. More specifically, McCann in at least fig. 5-6, fig. 16-17, [0124], [0193]  for example discloses interventional device delivery system. See at least McCann [0124], “delivery catheter 900 that can be used to deliver the implant”; [0193] “deployment system 1500 can be used in combination with the deployment catheter 900”), comprising: 
a handle assembly (McCann in at least fig. 16 for example discloses a handle including assembly 1500) comprising: 
a catheter holder, the catheter holder having a passageway therethrough (McCann in at least fig. 16 for example discloses a catheter holder 1502, the catheter holder having a passageway therethrough); 
a flush block associated with the catheter holder, the flush block having a flush port and a flush chamber, the flush chamber being in fluid communication with the flush port and the passageway in the catheter holder (McCann in at least fig. 16 for example discloses a flush block 1506 associated with the catheter holder 1502, the flush block having a flush port 1514 and a flush chamber as seen in fig. 16, the flush chamber being in fluid communication with the flush port 1514 and the passageway in the catheter holder); 
a delivery member associated with the handle assembly, the delivery member comprising a plurality of catheters, at least one catheter of the plurality of catheters having a proximal end disposed within the passageway in the catheter holder and being in fluid communication with the flush chamber (McCann in fig. fig. 5-6, 16 for example discloses a delivery member 901 associated with the handle assembly 1500, the delivery member comprising a plurality of catheters 916, 914, at least one catheter of the plurality of catheters having a proximal end disposed within the passageway in the catheter holder 1502 and being in fluid communication with the flush chamber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Arnault De La Menardiere et al. (Pub. No.: US 20090182405 A1, hereinafter referred to as “Arnault”).
As per dependent Claim 2, McCann discloses the interventional device delivery system of claim 1, wherein a proximal end of the flush chamber is sealed by a sealing assembly(McCann in at least fig. 5, 10B, 16, [0129], [0214-0215] for example discloses a proximal end of the flush chamber is at least indirectly sealed by a sealing assembly and in fig. 10B, [0143] discloses a seal assembly 1042 and in [0228] discloses use of O-ring or other seal members. See at least McCann [0129] “hemostasis seal 909 can be disposed in outer sheath handle 908… the outer sheath handle 908 comprises a side port valve 921, and the fluid can be passed into the outer tubular member through it”; [0214] “flexible flush port tube 1515 is fluidly connected to the outer catheter 901 and a seal surface … prevent at least a portion …of the flush fluid from escaping proximally… so that the fluid pushes out any air bubbles trapped near the implant”;[0215] “the flush port 1514 can be fluidly connected to the outer body of the handle and the outer sheath is fluidly connected to a component which moves with the outer catheter and fluidly seals to the handle body in at least one position of the outer sheath relative to the handle body”).
McCann does not explicitly disclose the gasket assembly feature.
However, in an analogous an interventional device delivery system field of endeavor, Arnault discloses interventional device delivery system (Arnault in at least abstract, fig. 2, 6, 17, 20, [0102], [0104], [0108-0109], [0115], [0118-0119], [0127-0129], [0132], [0106] for example discloses relevant subject-matter. More specifically, Arnault in at least fig. 2, 17, [0127-0129] for example discloses interventional device delivery system. See at least [0127] “stent deployment/attachment means is provided with the delivery system 400”) that uses gasket assembly for fluid sealing interventional device delivery portions (Arnault in at least fig. 17, [0132] for example disclose use of gasket assembly for sealing interventional device delivery portions. See at least Arnault [0132] “deployment systems… a flush port 438 is provided at the proximal end 442 of handle 404… Flush port 438 is in fluid communication with guidewire lumen 424 of inner member 416 and is thereby flushed by the fluid injected into it through port 438… gaskets or one-way valve may used within the system where suitable …For example, as illustrated in FIG. 20A, a gasket 444 is employed just distally of flush port 438 to prevent leakage through the flush port. Additional gaskets, such as gaskets 446 and 448, may be employed to provide hemostasis in the lumens leading to controls 430, 432.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing assembly of the interventional device delivery system as taught by McCann, to be a gasket type, as taught by Arnault. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of preventing backflow of both the flushing fluid and  blood that may enter the system during use and to maintain hemostasis (Arnault, [0132]).

As per dependent Claim 3, the combination of McCann and Arnault as a whole further discloses interventional device delivery system the flush block is disposed between the catheter holder and the gasket assembly (McCann in at least fig. 5, 10B, 16, [0129], [0214-0215]  for example discloses flush block 1506 is disposed between the catheter holder 1502 and the sealing assembly and Arnault in fig. 17, [0132] for example discloses that a gasket assembly can be used as a sealing assembly. Arnault at least [0132] “gaskets or one-way valve may used within the system where suitable to maintain hemostasis”).
As per dependent Claim 4, the combination of McCann and Arnault as a whole further discloses interventional device delivery system further comprising one or more seals disposed between the flush block, the catheter holder, and the gasket assembly (McCann in at least fig. 5, 10B, 16, [0129], [0214-0215]  for example discloses one or more seals disposed between the flush block 1506, the catheter holder 1502, and the sealing assembly  and Arnault in fig. 17, [0132] for example discloses that a gasket assembly can be used as a sealing assembly. Arnault at least [0132] “gaskets or one-way valve may used within the system where suitable to maintain hemostasis”).
As per dependent Claim 5, the combination of McCann and Arnault as a whole further discloses interventional device delivery system wherein the plurality of catheters comprises a delivery catheter and a suture catheter (McCann in fig. 5-6, [0131] for example discloses plurality of catheters comprises a delivery catheter 900 and a suture catheter (see fig. 6). Further, Arnault in fig. 6A, 17 discloses the plurality of catheters comprises a delivery catheter and a suture catheter).
As per dependent Claim 6, the combination of McCann and Arnault as a whole further discloses interventional device delivery system further comprising one or more valves associated with a guidewire tube and an outer sheath of the deliver member (McCann in at least [0129], [0143] and Arnault in fig. 2, 17, 20, [0108], [0110], [0128-0129], [0132] for example discloses one or more valves at least indirectly associated with a guidewire tube and an outer sheath of the deliver member. See at least McCann [0129] “hemostasis seal 909 can be disposed in outer sheath handle 908. In some embodiments, the outer sheath handle 908 comprises a side port valve 921, and the fluid can be passed into the outer tubular member through it”; [0143] “ seal assembly 1042 comprises a hemostasis seal/valve … the seal assembly 1042 comprises a flush port 1044” and Arnault [0108] “each knob is positioned within a hemostatic valve 80 for preventing the back flow of fluid”; [0110] “a hemostatic valve 92a, 92b, 92c positioned at the back end of the catheter hub”; [0128] “internal valve mechanisms may be provided to fluidly seal the luminal ports 412, thereby preventing leakage”; [0129] “A hemostatic valve may be incorporated into the handle for preventing the back flow of fluid”; [0132] “gaskets or one-way valve may used within the system where suitable to maintain hemostasis”).
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Arnault and further in view of  Wilson; Robert F. et al. (Pub. No.: US 5800397 A, hereinafter referred to as “Wilson”).
As per dependent Claim 7, the combination of McCann and Arnault as a whole explicitly discloses the interventional device delivery system of claim of claim 6 (see claim 6), wherein the one or more valves and the flush port are in fluid communication with a fluid management structure that controls delivery of a flushing fluid or gas to the one or more valves and the flush port (McCann in at least fig. 5, 16, [0129-0130], [0134], [0143], [0212] for example discloses the one or more valves and the flush port are at least indirectly in fluid communication with structure that controls delivery of a flushing fluid or gas to the one or more valves and the flush port 1514. See at least McCann [0129] “the hemostasis seal 909 can be disposed in outer sheath handle 908. In some embodiments, the outer sheath handle 908 comprises a side port valve 921, and the fluid can be passed into the outer tubular member through it.”; [0130] “One of the lumens can accommodate the guidewire tubing 914, and each of the other lumens can accommodate a positioning-and-fill lumen (PFL) tubing 916…The PFL tubing 916 can be configured to function both as a control wire for positioning the implant 800 at the implantation cite, and as an inflation tube for delivering a liquid, gas or inflation media to the implant 800”; [0143] “the seal assembly 1042 comprises a flush port 1044”. Arnault in at least fig. 2, 17, 20, [0108], [0110], [0128-0129], [0132] for example discloses the one or more valves and the flush port are at least indirectly in fluid communication with structure that controls delivery of a flushing fluid or gas to the one or more valves and the flush port and Arnault at least [0128] “internal valve mechanisms may be provided to fluidly seal the luminal ports 412, thereby preventing leakage”; [0132] “deployment systems… a flush port 438 is provided at the proximal end 442 of handle 404. Any source of flushing fluid… may be used to inject fluid within flush port 428.).
The combination of McCann and Arnault as a whole does not explicitly disclose a manifold fluid management feature.
		However, in an analogous catheter based fluid delivery system  field of endeavor, Wilson discloses catheter based fluid delivery system (Wilson in at least  fig. 2 col. 3 lines 29-37 discloses a catheter based fluid delivery system. “A valve associated with the manifold is normally maintained in a first state which connects the low pressure system to the catheter through the manifold. When pressure from the syringe pump reaches a predetermined level, the valve switches to a second state which connects the syringe pump to the catheter, while disconnecting the low pressure system from the catheter”) wherein the one or more valves and the flush port are in fluid communication with a manifold that controls delivery of a flushing fluid or gas to the one or more valves and the flush port (Wilson in at least fig. 2, col. 5 lines 50-55, col. 6 lines 44-55 discloses the one or more valves 48, 46, 24 and the flush port are in fluid communication with a manifold 26 that controls delivery of a flushing fluid or gas to the one or more valves and the flush port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid management delivery structure used the interventional device delivery system of McCann, as modified with Arnault, to be  a manifold disclosed in Wilson as McCann discloses that any source of flushing fluid can be utilized while Wilson discloses manifold as another means of managing fluid flow in a catheter system. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one known prior art element for another known prior art element, in order to derive similar predictable result and advantage of facilitating management of fluid delivery to/from a  multi-lumen catheter system.
Contingently Allowable Subject-Matter
As per independent Claims 8 and 13,  independent Claims 8 and 13 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 9-12 and 14-20, dependent claims 9-12 and 14-20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 9-12 and 14-20, dependent claims 9-12 and 14-20 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 8, the prior art of record fails to disclose or render obvious patentable subject-matter including  all features, structures, steps, specific arrangement and combination of features, structures and steps in independent Claim 8. 
As per independent Claim 13, the prior art of record fails to disclose or render obvious patentable subject-matter including  all features, structures, steps, specific arrangement and combination of features, structures and steps in independent Claim 13. 
None of the prior art of record, including US 20160045311 A1 to McCann; Alex Phillip et al. or  US 20090182405 A1  to Arnault De La Menardiere et al. discloses independent claim 8 or independent claim 13 subject-matter including  all the features, structures, steps, specific arrangement and combination of features, structures and steps of respective independent claim.
Additionally, as per dependent claims 9-12 and 14-20, dependent claim 9-12 and 14-20 would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180014908 A1 to Katz et al. for disclosing trocar device including an integrated cleaning system for washing surgical devices. More specifically, Katz  discloses trocar device that includes a body having a first passageway sized to receive a surgical instrument. A cannula is coupled to the body, the cannula having a second passageway that cooperates with the first passageway to allow the surgical instrument to pass therethrough. A plurality of orifices is operably coupled to one of the body or the cannula and arranged to direct a washing fluid onto at least a portion of the surgical instrument in one of the first passageway or the second passageway. An output port is fluidly coupled to receive the washing fluid from one of the first passageway or second passageway.
US 20190175873 A1 to Uihlein for disclosing a hose instrument that has a hose-like functional part and a wire-like functional part which extends in the hose-like functional part. An operating unit, which is designed for releasable coupling to an operator control handle body, is arranged at a proximal end section of the functional parts and includes two operating parts, which are axially relatively movable and have a hose fixing arrangement or a wire fixing arrangement. The first operating part has a finger-operated operator control rotary element and/or a distal cone section with an axial recess into which the second operating part can be at least partially inserted, and/or the wire fixing arrangement has two wire fixing parts which can be rotated in relation to one another about a longitudinal axis from a wire release position to a wire clamping position and each have an eccentric axial wire passage opening. The two passage openings are arranged axially one behind the other and are in alignment in the wire release position and are out of alignment in the wire clamping position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 22, 2022